Case 3:20-cv-00330-BJB-LLK Document 112 Filed 03/25/21 Page 1 of 3 PageID #: 2426




                                  Electronically Filed

                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

 LEXINGTON INSURANCE COMPANY,               )
      Plaintiff,                            )   CASE NO. 3:20-CV-00330-BJB-LLK
                                            )
 v.                                         )   JUDGE BENJAMIN J. BEATON
                                            )   MAGISTRATE JUDGE LANNY KING
 THE AMBASSADOR GROUP LLC d/b/a             )
 AMBASSADOR CAPTIVE SOLUTIONS,              )
 et al.,                                    )
         Defendants.                        )
                                            )

 STATE NATIONAL INSURANCE          )
 COMPANY, INC.,                    )
      Plaintiff-Intervenor,        )
 v.                                )
                                   )
 THE AMBASSADOR GROUP LLC d/b/a    )
 AMBASSADOR CAPTIVE SOLUTIONS; )
 BRANDON WHITE; and PERFORMANCE )
 INSURANCE COMPANY SPC on behalf   )
 Of GOLDENSTAR HOLDINGS            )
 COMPANY SP and on behalf of SMART )
 INSURE SP,                        )
      Defendants in Intervention.  )
                                   )

                         MOTION TO WITHDRAW
          AS COUNSEL FOR PERFORMANCE INSURANCE COMPANY SPC

       Pursuant to Local Rule 83.6, the undersigned counsel, W. Mitchell Hall, Jr., Leigh

 G. Latherow, Keri E. Hieneman, and the firm of VanAntwerp Attorneys, LLP,

 respectfully move the Court for an order permitting their withdrawal as counsel of

 record for Performance Insurance Company SPC (“Performance”) in this proceeding. As

 disclosed to the Court and counsel during the March 1, 2021 telephonic status

 conference, Performance initiated liquidation proceedings in the Cayman Islands on

                                            1
Case 3:20-cv-00330-BJB-LLK Document 112 Filed 03/25/21 Page 2 of 3 PageID #: 2427




 February 26, 2021. As a result of that action, Kenneth Krys and Neil Dempsey were

 appointed to serve as joint voluntary liquidators for Performance and to assume control

 of Performance and the liquidation.

       On March 18, 2021, the joint voluntary liquidators filed a Petition for Leave and

 Court Supervision in the Grand Court of the Cayman Islands (“Cayman Court”) seeking

 to subject the liquidation to supervision of the Cayman Court. On March 19, 2021, the

 joint voluntary liquidators, through United States bankruptcy counsel, filed a Chapter

 15 Petition for Recognition of a Formal Proceeding on behalf of Performance in the

 United States Bankruptcy Court for the Southern District of Florida, seeking United

 States Bankruptcy Court recognition of the liquidation proceeding. A copy of the

 Chapter 15 Petition is attached as Exhibit 1. The joint voluntary liquidators have moved

 for an order granting United States Bankruptcy Court recognition of the Cayman Court

 liquidation proceeding pursuant to §§1515 and 1517 of the Bankruptcy Code. A copy

 of this motion, which is scheduled to be heard on April 13, 2021, is attached as Exhibit

 2 to this motion.

       The undersigned has been advised by United States bankruptcy counsel that the

 liquidators intend to pursue all rights under applicable law, including seeking a stay of

 matters in this action pertaining to Performance. In light of the foregoing, Performance

 is now under control of the joint voluntary liquidators and the Cayman Court. The joint

 voluntary liquidators have not retained or authorized the undersigned counsel to

 proceed in this litigation, as they are seeking Chapter 15 Bankruptcy recognition of the

 Cayman liquidation proceedings.




                                            2
Case 3:20-cv-00330-BJB-LLK Document 112 Filed 03/25/21 Page 3 of 3 PageID #: 2428




       Having shown good cause pursuant to Local Rule 83.6(b), the undersigned

 certifies that this motion has been served on the joint voluntary liquidators and on

 United States bankruptcy attorneys for Performance. The undersigned respectfully

 requests that the Court consent to the withdrawal of the undersigned from this

 proceeding for good cause shown. A proposed order granting the joint liquidators time

 to retain counsel for this proceeding, if they so elect, has been submitted with this

 motion.

                                                 Respectfully submitted,


                                                 /s/ W. Mitchell Hall, Jr.
                                                 W. Mitchell Hall, Jr., Esq.
                                                 Leigh Gross Latherow, Esq.
                                                 Keri E. Hieneman, Esq.
                                                 VANANTWERP ATTORNEYS, LLP
                                                 1544 Winchester Avenue, Fifth Floor
                                                 P.O. Box 111
                                                 Ashland KY 41105-1111
                                                 Office: (606) 329-2929
                                                 Fax: (606) 329-0490
                                                 whall@vanattys.com
                                                 llatherow@vanattys.com
                                                 khieneman@vanattys.com
                                                 Counsel for Defendant, Performance
                                                 Insurance Company SPC

                               CERTIFICATE OF SERVICE

         I, the undersigned, on this the 25th day of March, 2021, hereby certify that a true
 and accurate copy of the foregoing was electronically filed through the Court’s CM/ECF
 e-filing system which provides service to the parties registered with the Court’s CM/ECF
 system.

                                                 /s/ W. Mitchell Hall, Jr.
                                                 Counsel for Defendant, Performance
                                                 Insurance Company SPC




                                             3
